FILED
                              NOT FOR PUBLICATION                           OCT 26 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



OCTAVIO GODINEZ VILLEGAS;                         No. 08-71441
FILIBERTA GODINEZ,
                                                  Agency Nos. A079-517-623
               Petitioners,                                   A079-517-624

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Octavio Godinez Villegas and Filiberta Godinez, husband and wife and

natives and citizens of Mexico, petition for review of the Board of Immigration

Appeals’ (“BIA”) order denying their motion to reopen based on ineffective

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
assistance of counsel. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen, Iturribarria v. INS, 321 F.3d

889, 894 (9th Cir. 2003), and we deny the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen as untimely because they filed the motion more than one year after the

BIA’s November 9, 2006, order, see 8 C.F.R. § 1003.2(c)(2), and petitioners failed

to establish that they acted with the due diligence required for equitable tolling, see

Iturribarria, 321 F.3d at 897; see also Singh v. Ashcroft, 367 F.3d 1182, 1184 (9th

Cir. 2004).

      PETITION FOR REVIEW DENIED.




                                           2                                     08-71441